The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2014

                                       No. 04-14-00432-CR

                                     Otto Ray KIETZMAN,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2013W0631
                        Honorable Andrew Carruthers, Judge Presiding

                                          ORDER
        On February 28, 2014, appellant filed an amended application for writ of habeas corpus
seeking relief from an extradition order. On March 14, 2014, the trial court signed an order
denying relief, and appellant filed a timely notice of appeal from that order on March 18, 2014.
On June 2, 2014, the trial court signed a second order denying relief, and appellant filed a timely
notice of appeal from that order on June 11, 2014.

       Appellate courts do not have jurisdiction to review a trial court’s refusal to grant an
application for a writ of habeas corpus. Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim.
App. 1991). “When a hearing is held on the merits of an applicant’s claim and the court
subsequently rules on the merits of that claim,” however, “the losing party may appeal.” Id.

        On June 20, 2014, this court ordered appellant to show cause why his appeal from the
trial court’s order dated June 2, 2014 should not be dismissed for lack of jurisdiction because the
record contained no document to establish that the June 2, 2014 ruling was a ruling on the merits
of appellant’s application. The order noted that if appellant failed to respond within the time
provided, the appeal would proceed only with regard to the trial court’s March 14, 2014 order,
which the record establishes is a ruling on the merits of appellant’s application. On July 10,
2014, appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. The brief
contained no response to the jurisdictional issue raised by this court. Accordingly, on July 30,
2014, the jurisdictional issue was ordered CARRIED WITH THE APPEAL. Appellant was
provided a copy of the record for this appeal, and the order stated that if appellant desired to file
a pro se brief after reviewing the record, he was required to file his brief by August 29, 2014.
        On August 8, 2014, appellant filed a pro se answer to show cause order. Based on our
review of the records, this court has jurisdiction to review the trial court’s order signed on March
14, 2014. This court questions its jurisdiction to review the trial court’s order signed on June 2,
2014, and that issue has been carried with the appeal. Because an Anders brief has been filed,
appellant has the opportunity to review the record and file a pro se brief raising issues with
regard to the trial court’s order signed on March 14, 2014. If appellant believes this court also
has jurisdiction to review the trial court’s order signed on June 2, 2014, appellant should also
include in his pro se brief any argument regarding our jurisdiction to consider that order.
Appellant’s brief must be filed no later than September 10, 2014.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court